                     UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF RHODE ISLAND




Kormahyah Karmue

    v.                               Civil No. 17-cv-107-LM-AKJ

David Remington, Chief Deputy
United States Marshal, et al.



                              O R D E R

    Before the court is the federal defendants’ motion for

partial summary judgment and to dismiss (doc. no. 112), which

was filed with a statement of undisputed facts (doc. no. 113).

Plaintiff Kormahyah Karmue has responded with objections to the

defendants’ filings and his own statements of undisputed facts.

See Doc. Nos. 115, 121, 124, 128.    The federal defendants’

motion seeks summary judgment under Rule 56 of the Federal Rules

of Civil Procedure, or dismissal for lack of jurisdiction under

Rule 12(b)(1), as to all of Mr. Karmue’s claims, which are

asserted under Bivens v. Six Unknown Named Agents of Fed. Bureau

of Narc., 403 U.S. 388 (1971), and the Federal Tort Claims Act,

28 U.S.C. § 1346(b)(1) (“FTCA”).
                               Background1

I.   Factual Background

     A.     April 23, 2015

            1.   Transport Van, Courthouse Hallways, and Holding
                 Cell

     On April 23, 2015, Mr. Karmue was a pretrial detainee

incarcerated at the Donald W. Wyatt Detention Facility (“Wyatt”)

awaiting trial on federal criminal charges pending against him

in United States v. Karmue, No. 1:13-cr-179-WES-PAS-3 (D.R.I.).

Verified Second Amended Complaint (“SAC”) (Doc. No. 70, at 2-3).

On that day, Mr. Karmue was transported to the federal

courthouse in Providence, Rhode Island, by United States

Marshals Service (“USMS”) Deputies Brenton Moore and Elden

DaSilva in a black unmarked prisoner transport van.     Id. at 3-4;

Decl. of David Remington, Mar. 25, 2019 (“Remington Decl.”)

(Doc. No. 113-1, at 1).

     Mr. Karmue was placed in the back seat of the van on a

bench facing a steel partition that separated the prisoner

compartment of the van from the driver’s compartment.     SAC (Doc.

No. 70, at 4).   Mr. Karmue’s wrists were handcuffed; the

handcuffs were attached to a waist chain; and his ankles were

shackled together.    Id. at 3; Pl.’s Obj. to Defs.’ Mot. Summ. J.


     1The facts, as set forth here, are gleaned from the summary
judgment record and other documents of evidentiary quality filed
in this case. See Doc. Nos. 70, 112, 113, 115, 121, 124, 128.

                                  2
and Mot. Dismiss (“Pl. Obj. V”) (Doc. No. 128, at 1).     Mr.

Karmue asked Deps. Moore and DaSilva to secure his seatbelt, but

neither deputy responded.    SAC (Doc. No. 70, at 4).   Mr. Karmue

was transported, without a seatbelt, to the federal courthouse.

    Mr. Karmue asserts that en route to the courthouse, Dep.

Moore was driving the van in excess of the speed limit.     Id.    At

some point during Mr. Karmue’s transport, Mr. Karmue asserts,

Dep. Moore sped up to beat a red light and then braked sharply

to avoid a collision with an oncoming vehicle.     Id.; Ex. 18,

Defs.’ Statement of Undisputed Facts (“SOUF”), Admin. Tort Claim

Form 95, Sept. 27, 2016 (Doc. No. 113-5, at 4).    Mr. Karmue

asserts that the van came to an abrupt stop, and he was

propelled into the steel partition in the van.     SAC (Doc. No.

70, at 4).   Mr. Karmue was unable to use his arms to block the

impact of hitting the partition, or brace himself with his legs

or arms.   Id.

    Mr. Karmue states that when he hit the partition, his

knees, back, legs, and hips were injured.    Id. 4-5.   Mr. Karmue

asserts that he asked Deps. Moore and DaSilva to provide him

with immediate medical attention, but they continued driving to

the courthouse, which was a short distance away.    Id. at 5.      Mr.

Karmue states that the deputies did not say anything when he

requested medical care.     Id.



                                  3
    When the van arrived at the courthouse, the deputies parked

in the sallyport, got out of the van, opened the van door, and

unlocked the van’s prisoner compartment to allow Mr. Karmue to

get out of the van.    Id.; Video Ex. 1.2    The deputies directed

Mr. Karmue to get out of the van and walk on his own power.       Pl.

Obj. V (Doc. No. 128, at 2).    Video evidence the defendants

submitted with the instant motion shows Mr. Karmue stepping out

of the van, apparently with some difficulty, and with assistance

from Dep. DaSilva.    Video Ex. 1.    While the video does not have

any audio, Mr. Karmue and the deputies appear to be speaking to

one another.   Id.

    Mr. Karmue avers that after he was injured in the van, he

“repeatedly complained that he was in pain but the Defendants

refused to listen.    Marshal Moore was angry, hostile, and

yelling at the Plaintiff, telling him he had to walk.       Plaintiff

was forced to walk even though he was in pain and limping

visibly.”   Pl.’s Resp. to Defs.’ SOUF After Reviewing Videos

(“Pl. Obj. IV”) (Doc. No. 124, at 3).       Mr. Karmue further



    2The  defendants have submitted sixteen video clips recorded
in the federal courthouse on April 23, 2015, as Exhibits 1-16
(Doc. No. 113-2) to the Defendants’ Statement of Undisputed
Facts (Doc. No. 113). For purposes of this Order, the court
identifies those video exhibits as “Video Ex. 1,” “Video Ex. 2,”
etc. See Remington Decl. (Doc. No. 113-1, at 1) (“Attached as
Exhibits 1-16 are true and correct copies of video recordings
from security cameras located at the Federal Courthouse on April
23, 2015.”).

                                  4
alleges that the defendant deputies forced him to exit the van

and walk through the courthouse, exacerbating “his pain and

injuries.”    Id. at 4.

     The video shows that Mr. Karmue then, unassisted but with a

pronounced limp, walked with Deps. Moore and DaSilva to the

prisoner elevator located in the sallyport.     Video Exs. 1, 2.

Mr. Karmue leaned on the wall while riding in the elevator.

Video Ex. 3.    Mr. Karmue asserts he leaned on the wall for

support due to the pain in his knees.     Pl. Obj. IV (Doc. No.

124, at 4).

     Mr. Karmue exited the elevator and proceeded on foot,

limping and moving slowly, accompanied by Deps. Moore and

DaSilva, through a small room and down a hallway toward a

holding cell.   Video Exs. 4-7.   The video shows that in the

holding cell, Dep. DaSilva removed Mr. Karmue’s handcuffs, left

his ankle shackles on, and locked him into the holding cell,

where Mr. Karmue sat on a bench.3     Video Exs. 8, 9.

     Approximately five minutes after Mr. Karmue was placed in

the holding cell, two unidentified USMS deputies entered Mr.

Karmue’s cell and spoke with him.     Video Ex. 9.   Mr. Karmue




     3In the Second Amended Complaint, Mr. Karmue stated that he
remained handcuffed while in the holding cell. SAC (Doc. No.
70, at 5).

                                  5
spoke to the deputies, while gesturing to one or both of his

knees.      The deputies then left the cell.   Video Ex. 9.

      Approximately eight minutes later, one of the unidentified

deputies returned to the cell, accompanied by Deps. Moore and

USMS Dep. Justin Carvalho and two Emergency Medical Technicians

(“EMTs”), Michael Cairone and Stephany Blackwell.      Video Ex. 9;

Providence Fire Dep’t Report, Apr. 23, 2015 (“EMT Report”) (Doc.

No. 113-6, at 9).      Mr. Karmue states that before the EMTs

entered the cell, Dep. Moore told the EMTs not to touch Mr.

Karmue.     SAC (Doc. No. 70, at 6); Pl. Obj. IV (Doc. No. 124, at

9).   A computerized form apparently completed by EMT Cairone

notes, in a section titled “Narrative,” that “[patient] did not

want [EMTs] to touch him.”      EMT Report (Doc. No. 113-6, at 10).

Mr. Karmue asserts that he did not make that statement.         The

video shows EMT Cairone touching Mr. Karmue briefly on the

shoulder when he first entered the cell, apparently in greeting,

but otherwise neither EMT touched Mr. Karmue in the cell.        Video

Ex. 9.

      The video shows the EMTs standing in the cell, speaking

with Mr. Karmue, and looking at Mr. Karmue’s leg with his pants

on.   Id.    The EMT Report states that there was “no visible

swelling thru clothing.”     EMT Report, at 2.   Mr. Karmue asserts

that he told the EMTs and deputies present that he was in too

much pain to walk, but Dep. Moore instructed the EMTs not to

                                    6
place Mr. Karmue on a stretcher at that time, stating that he

had “walked in there so he can keep walking.”    Pl. Obj. IV (Doc.

No. 124, at 5).   The EMTs spent approximately forty-five seconds

in the cell.   Video Ex. 9.

     At that point, the video shows Dep. Moore standing in front

of Mr. Karmue while Mr. Karmue attempts to stand.    Id.     Dep.

Moore and EMT Cairone appear to be helping Mr. Karmue stand, and

then EMT Cairone supports Mr. Karmue by holding him under his

left arm as they walk out of the holding cell.     Video Ex. 9.

The video then shows Mr. Karmue, while being assisted by EMT

Cairone, hunched over and shuffling with a pronounced limp back

through the same courthouse hallways and to the prisoner

elevator, moving much slower than he had before.    Video Exs.

9-11.   According to the time stamp on the video, it took Mr.

Karmue approximately thirty seconds to walk from the elevator to

the holding cell, and approximately three minutes to walk the

same route back to the elevator.4    Video Exs. 3-7, 9-11.




     4Mr. Karmue had alleged, in his Second Amended Complaint,
that Deps. Moore and DaSilva dragged him out of the van and
through the courthouse because he could not walk. SAC (Doc. No.
70, at 5). After Mr. Karmue watched the video, he filed a sworn
response to the federal defendants’ summary judgment filings in
which he “admits that he walked but contends that he was being
forced to” do so. Pl. Obj. IV (Doc. No. 124, at 4).


                                 7
         2.     Prisoner Elevator and Medical Care

    Mr. Karmue entered the elevator supported by EMT Cairone.

Once inside the elevator, Mr. Karmue leaned against the wall.

Video Ex. 12; Pl. Obj. IV (Doc. No. 124, at 4).      The video shows

that Dep. Carvalho and EMT Cairone were standing behind Mr.

Karmue in the elevator, and one or both of them appear to be

holding Mr. Karmue up by placing their hands on Mr. Karmue’s

back, while Dep. Moore took hold of the left shoulder area of

Mr. Karmue’s shirt and appears to have held Mr. Karmue upright

as Mr. Karmue leaned against the wall.    Video Ex. 12.    Dep.

Moore then attempted, unsuccessfully, to pull Mr. Karmue up

straight by pulling up the left shoulder of his shirt.      Id.

    Dep. Moore, still holding Mr. Karmue’s shirt, spoke to Mr.

Karmue for a few seconds.   Mr. Karmue states that at that point

he was unable to support his own weight any longer due to his

pain, and so he dropped to the floor of the elevator.      Pl. Obj.

IV (Doc. No. 124, at 6).    On the video, it appears that Mr.

Karmue’s legs collapsed under him, and he fell to the floor.

Video Ex. 12.   Mr. Karmue states that he “tried to sit on the

floor since he could no longer support himself, but [Dep.] Moore

forcefully pulled him up and began to call him ‘N----r’ as the

Plaintiff fell down to the floor of the elevator due to his

injuries and excruciating pain from the accident.”      Pl. Obj. IV

(Doc. No. 124, at 6).   The video shows that Dep. Moore, who Mr.

                                 8
Karmue states was “infuriated” by Mr. Karmue’s fall, SAC (Doc.

No. 70, at 6), immediately grabbed both shoulders of Mr.

Karmue’s shirt and attempted to lift Mr. Karmue up, but he fell

to the floor again.    Video Ex. 12.    In the video it appears that

when Mr. Karmue fell to the floor, he fell into a seated

position with his legs straight out in front of him and his back

against the elevator wall.    Id.

     Once Mr. Karmue fell a second time, much of what happened

while Mr. Karmue was on the floor of the elevator is not

discernible in the video, as Dep. Moore’s back obscures the

camera angle.5   Id.   What can be seen is that after Mr. Karmue

falls, his feet appear to be sticking straight out in front of

him on the floor to the right of Dep. Moore, while part of Mr.

Karmue’s back remains visible to the left of Dep. Moore.      Id.

Mr. Karmue’s feet do not appear to be moving.      Id.

     According to the time stamp on the video, four or five

seconds after Mr. Karmue fell to the floor, Dep. Moore, while

holding Mr. Karmue’s shirt with his left hand, reached behind

his back and took his Taser out of his back pocket with his

right hand.   Id.   The video shows that Dep. Moore aimed the


     5The court in no way intends to imply that Dep. Moore
intentionally blocked the activity on the floor of the elevator
from the camera and nothing about Dep. Moore’s conduct in the
elevator, to the extent it can be seen on the video, gives rise
to such an inference.


                                    9
Taser at Mr. Karmue’s head and neck area, which was visible in

the video.   Id.   The video then shows that twice, in close

succession, a bright light emitted from the Taser, and shone on

Mr. Karmue’s head and chest area.     Id.   Dep. Moore then returned

the Taser to his back pocket.6

     While Mr. Karmue, in his initial complaint documents,

asserted that Dep. Moore shot him with the Taser two or three

times in the elevator damaging his eye, he now concedes that the

damage to his eye, and the pain and shock he felt, was caused by

the bright light and/or the electrical current to which he was

subjected when Dep. Moore aimed the Taser at him.     Mr. Karmue

describes the following impact from “taser burn”:

     [E]ven though the taser did not deploy any wires or
     barbs that struck his body directly, he felt a shock
     and burn in his eyes when the light struck his eyes
     twice as he sat on the floor. DUSM Moore did in fact
     activate the taser in front of Plaintiff’s eyes which
     cause[d] pain and blurred vision as Plaintiff was on
     the floor being assaulted by Defendants.

Pl. Obj. IV (Doc. No. 124, at 8).

     Mr. Karmue states, regarding what occurred on the floor of

the elevator, that “[a]fter he fell, he was unable to stand.       He


     6USMS Chief Deputy David Remington, in his declaration,
states that “[d]ata stored on the Tasers used by [USMS deputies]
can be retrieved and reviewed in order to determine if and when
a specific Taser has been fired.” Remington Decl. (Doc. No.
113-1, at 2). Chief Dep. Remington further averred that he
generated a report of the data for the Taser issued to Dep.
Moore for April 23, 2015, and found that it was not fired on
that day. See id.; Ex. 17, Defs.’ SOUF (Doc. No. 113-3, at 2).

                                 10
was not resisting, but rather, pleading for help as he was being

assaulted and slammed on the floor numerous times in the

elevator . . . [and] choked after he tried to rub his eyes.”

Id. at 7.

      The video shows that after Dep. Moore put his Taser back in

his pocket, Deps. Moore and Carvalho held or grabbed Mr. Karmue

while he was still in a seated position.           Video Ex. 12.   Dep.

Carvalho then let go of Mr. Karmue and appears to be pointing at

Mr. Karmue and yelling at him.    Id.        It appears that Mr. Karmue

responded to Dep. Carvalho, and, at one point, while still being

held by Dep. Moore, Mr. Karmue lifted his left arm once, with

his elbow bent.   Id.    Dep. Moore then forced Mr. Karmue down to

the floor on Mr. Karmue’s left side.         Id.   While Mr. Karmue is

lying on the floor of the elevator, Dep. Moore’s back is again

blocking the camera view.    What is visible is that Dep. Moore

was standing or kneeling, bent over Mr. Karmue, and Dep. Moore’s

arms and upper body were moving.       Id.    Dep. Carvalho also bends

down toward Mr. Karmue, but his actions are not entirely

captured on the video.    Id.

      The video then shows Mr. Karmue on the floor on his left

side while Dep. Moore grabs and holds both of Mr. Karmue’s arms.

Id.   Dep. Carvalho then reached into his back waistband area and

removed a pair of handcuffs, and placed them on Mr. Karmue.           Id.

After Mr. Karmue was handcuffed, the video shows Mr. Karmue

                                  11
writhing in place while lying on the floor, while the deputies

stood over him.   Id.   Dep. DaSilva then enters the elevator

along with the two unidentified deputies.     Dep. DaSilva then

leans over Mr. Karmue, and appears, from the back, to be having

physical contact with Mr. Karmue, as Dep. DeSilva’s upper body

and arms were moving, but the camera’s view of the details of

that contact is obscured by Dep. DeSilva’s back.    Id.

    While Dep. Carvalho and an unidentified deputy stood at the

elevator door, Deps. Moore and DaSilva twice attempted to lift

Mr. Karmue by grabbing him by his arm and shirt, and tried to

bring him to a standing position, but Mr. Karmue again dropped

to the floor each time.   Id.   Deps. Moore and DaSilva then

continued to have some contact with Mr. Karmue, although their

exact actions are not visible to the camera.    The deputies then

let go of Mr. Karmue.   Id.   Mr. Karmue remained prone on the

floor of the elevator and continued to writhe in place.      Id.

Shortly thereafter, EMT Cairone and Dep. DaSilva lifted Mr.

Karmue and carried him out of the elevator, and out of view of

the camera.   Id.; SAC (Doc. No. 70, at 7).

    Mr. Karmue alleges that once out of the prisoner elevator,

he was “dropped and dragged to be placed in a chair.      His body

was covered with a sheet which covered his injuries from the

assault.”   Pl. Obj. IV (Doc. No. 124, at 9).   Although views of

the outside of the prisoner elevator from earlier on April 23,

                                 12
2015 are part of the summary judgment record in this case, no

video from the camera there was submitted to the court showing

what occurred once Mr. Karmue was carried out of the elevator.

Video from another location shows that shortly after Mr. Karmue

left the prisoner elevator, he was brought into the sallyport

via a wheelchair lift elevator, with his body, arms, and legs

strapped into an evacuation chair supplied by the EMTs, with a

blanket on his head which covered everything but his face.

Video Exs. 13, 14.     Mr. Karmue was then wheeled through the

sallyport and into an outside parking area.    Video Exs. 14, 15.

Mr. Karmue appears to be yelling while in the evacuation chair

in the parking area.    Video Exs. 14, 15.   Mr. Karmue was then

transferred to a stretcher and placed in the ambulance.      Video

Ex. 15.    The ambulance then left the parking area.   Id.

     The defendants have asserted that Mr. Karmue is described

in the EMT Report as being combative in the elevator.     The

report states, that Mr. Karmue “became combative (in elevator)

during packaging,” and that the EMTs were “unable to obtain

vitals due to [patient]’s combativeness.”     EMT Report (Doc. No.

113-6, at 10).7



     7It is not clear whether “during packaging” means that Mr.
Karmue became combative in the prisoner elevator, or in the
elevator wheelchair lift in the sallyport, where Mr. Karmue had
been wrapped in a blanket and strapped into a chair for
transport, after which he appeared to be yelling.

                                  13
    Mr. Karmue asserts that, en route to the hospital, he was

not provided with medical care by the EMTs because Dep. DaSilva

instructed the EMTs not to touch or treat him.     SAC (Doc. No.

70, at 7).   Mr. Karmue further asserts that, once the ambulance

delivered him to Roger Williams Hospital (“RWH”), Dep. DaSilva

and an unidentified USMS deputy advised the RWH medical staff

not to provide medical care to Mr. Karmue.      They allegedly told

RWH emergency room medical personnel that Mr. Karmue was faking

his injuries and his pain before Mr. Karmue was able to explain

his condition to the medical providers.   Id.    Mr. Karmue states

that the emergency room doctor then announced that Mr. Karmue

would be leaving RWH to receive medical treatment elsewhere and

did not examine or treat Mr. Karmue.   Id. at 8.

    The defendants have submitted a one-page document labeled

“Emergency Room Visit Notes” of Dr. Michael Bonitati (“RWH ER

Notes”), an RWH physician.   Ex. 19, Defs.’ SOUF, RWH ER

Notes_(Doc. No. 113-6, at 14).   Those notes state:

    Kormahyah Karmue is a 40-year-old Male in police
    custody who was in a metal cage in a police van when
    the van stopped short and he reports striking knees on
    metal cage today. Patient ambulated from van to
    federal court and when in elevator he apparently
    slumped over and started yelling that he was
    assaulted. [Patient] yelling and screaming at police,
    nursing staff, ED staff upon arrival stating that he
    has “pain all over.” Per Providence EMS patient was
    walking in front of them and then laid down in
    elevator and began yelling he was assaulted and would
    not walk from that point. Per EMS no witnessed
    assault.

                                 14
RWH ER Notes (Doc. No. 113-6, at 14).       Dr. Karmue was diagnosed

with “MVC” and knee pain.   Id.    No other information or records

from RWH have been submitted to the court.

    Mr. Karmue disputes the accuracy of Dr. Bonitati’s notes.

Regarding his care at RWH, Mr. Karmue reports that:

    [a]s he explained to the nurse what had happened to
    him, the EMTs and the Marshals began to state that
    Plaintiff was faking injuries and he was not injured.
    This was after [defendant USMS deputies] had already
    spoken with hospital staff before Plaintiff was
    brought in. The nurse and the doctor seemed to not
    believe Plaintiff’s statements because Defendants had
    told them Plaintiff was faking injuries.

    During this time, the Plaintiff was crying because he
    was in pain, and the doctor and nurses were refusing
    to give him any pain treatment. No X-ray or CT scan
    was done at this hospital. The Defendants and the
    nurse were mocking Plaintiff because he was crying in
    pain. [Dep.] Elden DaSilva was mocking Plaintiff
    while recording Plaintiff on [Dep.] DaSilva’s cell
    phone, as Plaintiff was cuffed and chained to the bed.
    The Defendants told the doctor not to provide any
    treatment because they were going to transport
    Plaintiff back to [Wyatt] and he would be treated
    there.

Pl. Obj. IV (Doc. No. 124, at 10).      Mr. Karmue was transported

from RWH to Wyatt by Wyatt staff, SAC (Doc. No. 70, at 10), and

had no further interactions with the USMS defendants relevant to

the issues before the court in this case.

    The following day, Mr. Karmue was brought from Wyatt to the

Memorial Hospital Emergency Room because, he asserts, his

physical condition had worsened.       Id. at 8.   Mr. Karmue


                                  15
describes a cursory examination at Memorial which failed to

address all of his complaints.     Id. at 8-9.    According to

Memorial Hospital records the defendants submitted with the

instant motion, Mr. Karmue told medical staff there he had

“total body pain” from hitting the steel partition in the

transport van and being assaulted the previous day.      Ex. 19,

Def.’s SOUF, Memorial Hosp. ED Chart Apr. 24, 2015 (“Memorial

Chart”) (Doc. No. 113-6, at 17).       The records state that Mr.

Karmue was without contusions on his face or body, had no recent

change in vision, no skin rash or bruising, and no signs of head

trauma.    Id.



    B.     FMC Devens

    Sometime after Mr. Karmue was sentenced, he was transferred

out of Wyatt and incarcerated at the Federal Medical Center in

Devens, Massachusetts (“FMC Devens”), a Federal Bureau of

Prisons (“BOP”) facility.     SAC (Doc. No. 70, at 10); Pl.’s Reply

to R&R (Doc. No. 78, at 4).    Mr. Karmue remained at FMC Devens

until he was released to a halfway house in Florida on September

5, 2019.   Mr. Karmue has alleged that he has suffered from

ongoing medical problems due to the injuries he received on

April 23, 2015, including an 85% loss of vision in his left eye,

the inability to walk, and severe pain.      Mr. Karmue asserts that

he attempted to receive appropriate diagnoses, examinations and

                                  16
treatment for these issues throughout the approximately four

years he was at FMC Devens.

      Mr. Karmue asserts that during his initial interview at FMC

Devens with Dr. Al-Karim Dhanji and other FMC Devens staff

members, he described and explained the injuries he received on

April 23, 2015 in the USMS transport van and in the courthouse

prisoner elevator.    SAC (Doc. No. 70, at 10).    Mr. Karmue claims

here that Dr. Dhanji, after reviewing Mr. Karmue’s Wyatt

records, accused Mr. Karmue of faking his injuries and ongoing

medical complaints.     Id.   Mr. Karmue also states that “the full

extent of the damage, which resulted from the accident and

subsequent assault by the U.S. Marshals, has yet to be fully

diagnosed, as staff at [FMC] Devens seem unwilling to fully

explore any pain, suffering or problems I have as a result of

the aforementioned incidents.”     Admin Tort Claim Form 95, Sept.

27, 2016, Ex. 19, Defs.’ SOUF (Doc. No. 113-6, at 26).      In

February 2016, Mr. Karmue was directed to see Kerry Quinn, a

physical therapist at FMC Devens, for physical therapy.     SAC

(Doc. No. 70, at 11).    Mr. Karmue states that PT Quinn created a

physical therapy regimen that was inappropriate for his medical

condition, and that when he tried to talk to her about it, she

accused him of not trying to follow his treatment plan.      Id. at

12.   Mr. Karmue claims that PT Quinn refused him the use of a

walker, and gave him only limited use of a cane, which she took

                                   17
from him when she discharged him from physical therapy treatment

after twelve weeks because he was not making progress.   Id.

Later, when Mr. Karmue again sought physical therapy, PT Quinn

refused him treatment.   Id.



II.   Claims Asserted Against Federal Defendants

      Mr. Karmue has asserted the following claims against the

federal defendants in his Second Amended Complaint8:

      1.   USMS-RI Deputies Brenton Moore and Elden DaSilva
      violated Karmue’s Fifth Amendment due process right to be
      protected from a substantial risk of serious harm while in
      pretrial detention by failing to properly secure Karmue
      with a seatbelt while transporting Karmue from the WDC to
      the federal courthouse on April 23, 2015.

      2.   USMS-RI Deputies Brenton Moore and Elden DaSilva
      violated Karmue’s Fifth Amendment due process rights, in
      that they kicked and punched him while he was on the floor,
      and used a Taser or stun-gun on him, in a manner that was
      objectively unreasonable, in an elevator in the courthouse
      on April 23, 2015.

      3.   USMS-RI Deputies Justin Carvalho and John Doe #4
      violated Karmue’s Fifth Amendment due process rights when
      they failed to intervene to protect Karmue from being
      assaulted in a manner that was objectively unreasonable by
      USMS-RI Deputies Brenton Moore and Elden DaSilva on April
      23, 2015, despite having the ability and opportunity to do
      so.

      4.   USMS-RI Deputies Brenton Moore, Elden DaSilva,
      and Justin Carvalho violated Karmue’s Fifth
      Amendment due process right to adequate medical
      care on April 23, 2015, when:


      8Theclaims pending in this action against defendants other
than the federal defendants are omitted from this list as they
are not relevant to the instant motion.

                                18
         a.   Moore and DaSilva denied Karmue’s repeated
         requests for medical assistance and evaluation for his
         knees and hips after he was injured during transport;

         b.   Moore and DaSilva stopped EMTs from medically
         evaluating and/or treating Karmue in a holding cell at
         the courthouse;

         c.   DaSilva stopped EMTs from medically evaluating
         and/or treating Karmue in an ambulance transporting
         Karmue from the courthouse to RWH; and

         d.   DaSilva and Carvalho stopped medical personnel at
         RWH from medically examining and/or treating Karmue in
         the RWH emergency room.

    . . .

    9.    The United States of America is liable to Karmue
    under the Federal Tort Claims Act (“FTCA”) for the
    negligence and other tortious acts underlying Claims 1-[4]
    above, to the extent those acts were committed by federal
    employees acting in the scope of their employment.

    10. Karmue has suffered violations of his Eighth Amendment
    right to adequate medical care, in that FMC-Devens
    physician Dr. Danji and Physical Therapist Quinn, acting
    with deliberate indifference to Karmue’s serious medical
    needs, denied Karmue adequate medical care.

    11. Karmue has been subjected to medical negligence at
    FMC-Devens, rendering the United States liable to Karmue
    under the FTCA for the negligence and other tortious acts
    of Dr. Danji and Physical Therapist Quinn, to the extent
    Dr. Danji and Physical Therapist Quinn were federal
    employees acting in the scope of their employment.

May 18, 2019 R&R (Doc. No. 67) (amended by Feb. 4, 2019 R&R

(Doc. No. 99)), approved by, Mar. 4, 2019 Order (Doc. No. 107).




                               19
                             Discussion

I.   Claims as to Which Defendants Seek Summary Judgment

     A.    Summary Judgment Standard

     “Summary judgment is warranted if ‘there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.’”    Luceus v. Rhode Island, 923 F.3d

255, 256-57 (1st Cir. 2019) (quoting Fed. R. Civ. P. 56(a)).

“An issue is ‘genuine’ if it can ‘be resolved in favor of either

party,’ and a fact is ‘material’ if it ‘has the potential of

affecting the outcome of the case.’”      Xiaoyan Tang v. Citizens

Bank, N.A., 821 F.3d 206, 215 (citation omitted).     When a court

considers a motion for summary judgment, “[t]he evidence . . .

must be viewed in the light most favorable to the nonmoving

party . . . and all reasonable inferences must be taken in that

party’s favor.”   Harris v. Scarcelli (In re Oak Knoll Assocs.),

835 F.3d 24, 29 (1st Cir. 2016).

     Where the party moving for summary judgment bears the

burden of proof on an issue, that party “must provide evidence

sufficient for the court to hold that no reasonable trier of

fact could find other than in its favor.”     Am. Steel Erectors,

Inc. v. Local Union No. 7, Int’l Ass’n of Bridge, Structural,

Ornamental & Reinforcing Iron Workers, 536 F.3d 68, 75 (1st Cir.

2008).    Once the moving party identifies the portions of the

record that show the absence of any genuine issue of material

                                 20
fact, the burden shifts to the nonmoving party to demonstrate,

by reference to materials of evidentiary quality, that a trier

of fact could reasonably resolve that issue in the nonmovant’s

favor.   See Irobe v. U.S. Dep’t of Agric., 890 F.3d 371, 377

(1st Cir. 2018).   “Summary judgment is warranted if a nonmovant

who bears the burden on a dispositive issue fails to identify

‘significantly probative’ evidence favoring his position.”      Id.

(citation omitted).


    B.    Qualified Immunity

    The defendants argue that they are entitled to qualified

immunity as to Claims 1-4 because, as to each of those claims,

Mr. Karmue cannot demonstrate that the defendants violated any

clearly established constitutional right.    “Qualified immunity

is a doctrine that shelters government officials from civil

damages liability ‘insofar as their conduct does not violate

clearly established statutory or constitutional rights of which

a reasonable person would have known.’”     McKenney v. Mangino,

873 F.3d 75, 80 (1st Cir. 2017) (quoting Harlow v. Fitzgerald,

457 U.S. 800, 818 (1982)); see also Kisela v. Hughes, 138 S. Ct.

1148, 1152 (2018) (per curiam) (same).

    To determine whether qualified immunity applies:

    First, the court must determine whether the
    plaintiff’s version of the facts makes out a violation
    of a protected right. Second, the court must
    determine whether the right at issue was clearly

                                21
    established at the time of defendant’s alleged
    misconduct. This second step is itself divisible into
    two components. To begin, the plaintiff must point to
    controlling authority or a consensus of cases of
    persuasive authority that broadcasts a clear signal to
    a reasonable official that certain conduct falls short
    of the constitutional norm. Then, the court must
    evaluate whether an objectively reasonable official in
    the defendant’s position would have known that his
    conduct violated that rule of law.

McKenney, 873 F.3d at 81 (internal quotation marks and citations

omitted).

    Because qualified immunity is intended to protect all
    but the plainly incompetent or those who knowingly
    violate the law, the existing precedent at the time of
    the officers’ conduct must be clear enough that every
    reasonable official would interpret it to bar the
    conduct at issue. Although plaintiffs are not
    required to identify controlling precedent with
    identical[] facts, . . . clearly established law must
    be sufficiently particularized to serve as a fair and
    clear warning that the officers’ conduct is
    unconstitutional.

Hill v. Walsh, 884 F.3d 16, 21-22 (1st Cir. 2018) (internal

quotation marks and citations omitted) (emphasis in original);

see also White v. Pauly, 137 S. Ct. 548, 552 (2017).   “When a

defendant invokes qualified immunity, the burden is on the

plaintiff to show that the defense is inapplicable.”   Escalera-

Salgado v. United States, 911 F.3d 38, 41 (1st Cir. 2018).



    C.      Fifth Amendment Seatbelt Claim (Claim 1)

    Mr. Karmue alleges, in the claim this court previously

identified as Claim 1, that Deps. Moore and DaSilva, by failing


                                 22
to secure him in the USMS transport van with a seatbelt violated

his Fifth Amendment right to be protected from a substantial

risk of serious harm to his health and safety under the

circumstances.   The defendants argue that Deps. Moore and

DaSilva are entitled to qualified immunity on this claim.

    The Due Process Clause imposes a substantive obligation

upon federal actors to refrain from treating a pretrial detainee

with deliberate indifference to a substantial risk of serious

harm to his or her health and safety.   Coscia v. Town of

Pembroke, 659 F.3d 37, 39 (1st Cir. 2011) (discussing Fourteenth

Amendment claims of pretrial detainees in state custody).     At a

minimum, the plaintiff must allege facts showing that the

defendant possessed a purposeful, knowing, or reckless state of

mind, as “‘liability for negligently inflicted harm is

categorically beneath the threshold of constitutional due

process.’”   Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472

(2015) (citation omitted) (emphasis in original).   “Proof of

deliberate indifference requires a showing of greater

culpability than negligence but less than a purpose to do harm .

. ..”   Coscia, 659 F.3d at 39 (citing Farmer v. Brennan, 511

U.S. 825, 835 (1994)).

    The critical question for the qualified immunity analysis

in Mr. Karmue’s case, with respect to the deliberate

indifference claim this court identified as Claim 1, is whether

                                23
it was clearly established in April 2015 within the First

Circuit that it would violate the Constitution to subject an

inmate to a significant risk of serious harm to fail to fasten

the seatbelt of a handcuffed and shackled inmate in a transport

van.   There is neither First Circuit nor Supreme Court precedent

on that issue.   During the relevant time period, even as to

inmates who are shackled and handcuffed, courts have concluded

that, without more, the failure to provide seatbelts in

transport vans did not violate any federal constitutional right.

See, e.g., Dale v. Agresta, No. 1:15-CV-0140-SEB-MPB, 2017 WL

5517384, at *2, 2017 U.S. Dist. LEXIS 190183, at *9 (S.D. Ind.

Nov. 16, 2017) (shackled and handcuffed inmate whose transport

van was struck from behind in 2013 did not state Eighth

Amendment deliberate indifference claim against transport

officers who had not seatbelted him), aff’d on other grounds,

771 F. App’x 659, 661 (7th Cir. 2019) (transport officer was

entitled to qualified immunity on Eighth Amendment claim, as

inmate “did not have a clearly established right to a seatbelt”

where transport officer “did not do anything” to increase the

risk of harm), cert. denied, No. 19-7036, 2020 U.S. LEXIS 1106,

at *1, 2020 WL 837503, at *1 (Feb. 24, 2020 U.S.); see also

Jabbar v. Fischer, 683 F.3d 54, 58-59 (2d Cir. 2012) (prison

officials’ failure to provide seatbelts in prison vehicles,

standing alone, does not violate inmate’s Eighth Amendment

                                24
rights); Hooker v. United States, No. 12-cv-346-JNL, 2015 WL

1519856, at *1, 2015 U.S. Dist. LEXIS 46221, at *2 (D. Me. Mar.

31, 2015) (collecting cases for proposition that failure to

provide seatbelts or other safety restraints in police transport

vehicles does not violate federal rights).

    The specific circumstances that attended Mr. Karmue’s

transport, however, as alleged in the Second Amended Complaint

include operative facts that this court described, but did not

reiterate when it summarized Claim 1, namely, that the defendant

transport officer drove recklessly and that Mr. Karmue’s request

to be seatbelted was denied.   See May 18, 2018 R. & R. (Doc. No.

67, at 7-8, 12).   Those allegations, if ultimately shown to be

true, would affect the result of the qualified immunity

analysis.   None of the appellate court cases cited by defendants

concern reckless driving and circumstances where the inmate

asked to be seatbelted.   See, e.g., Scott v. City of Phil., No.

CV 19-2871, 2019 U.S. Dist. LEXIS 129091, at *7, 2019 WL

3530909, at *3 (E.D. Pa. Aug. 1, 2019) (collecting district

court cases predating 2011, dismissing deliberate indifference

claims asserted by inmates who were transported without a

seatbelt and who claimed to be injured by reckless driving, and

contrasting cases from appellate courts where “plaintiff’s

allegations of reckless driving are coupled with allegations

that the driver intended harm, refused to slow down after being

                                25
asked, or declined to fasten an inmate’s seatbelt despite the

inmate’s protestations”).   There is a consensus of persuasively

reasoned federal appellate court cases that have addressed the

question which have held that qualified immunity is not

available with respect to the Eighth Amendment deliberate

indifference claims of handcuffed and shackled inmates who have

been transported unseatbelted in a van driven recklessly.     See

Thompson v. Virginia, 878 F.3d 89, 102, 109 (4th Cir. 2017)

(transport officers are not entitled to qualified immunity on

excessive force and deliberate indifference Eighth Amendment

claims, where driver and officer in passenger seat both knew

that shackled/handcuffed inmate was exposed to substantial risk

of serious harm from being physically tossed about, driver was

speeding and driving recklessly in way intended to scare and

injure inmate, and officer in passenger seat failed to take

preventive measures despite subjective knowledge of those

facts); Rogers v. Boatright, 709 F.3d 403, 409 (5th Cir. 2013)

(prisoner stated claim where he alleged that defendant “operated

the prison van recklessly, knowing that there was a substantial

risk that [plaintiff] would be injured if the van stopped

abruptly because [plaintiff] was shackled in leg irons and

handcuffs and was not provided with a seatbelt” and because

driver had “told another officer that other inmates similarly

had been injured the prior week and during other incidents,

                                26
which ‘happen[ ] all the time’”); Brown v. Fortner, 518 F.3d

552, 561 (8th Cir. 2008) (no qualified immunity on Eighth

Amendment deliberate indifference claim as to officer who had

ignored requests to slow down and drove recklessly while

transporting inmate whom officer knew had been denied use of

seatbelt); see also Scott v. Becher, 736 F. App’x 130, 133 (6th

Cir. 2018) (rejecting qualified immunity where transport officer

“was driving above the speed limit, swerving, and generally

driving recklessly” and when inmates begged him to slow down,

officer “refused, laughed, and instead accelerated”).   Cf.

McCowan v. Morales, 945 F.3d 1276, 1286, 1289 (10th Cir. 2019)

(no qualified immunity on Fourth Amendment excessive force claim

as to officers who gratuitously subjected compliant, handcuffed,

non-threatening arrestee, who had complained of pre-existing

injury, to un-seatbelted “rough ride” in patrol car in August

2015).   Under the circumstances alleged by Mr. Karmue’s verified

second amended complaint regarding the officers’ reckless

driving and refusal to seatbelt Mr. Karmue, with knowledge that

he could not brace himself in the event of a sudden stop,

defendants are not entitled to qualified immunity at this stage

of the case.   The court thus denies the pre-discovery motion for

summary judgment based on the affirmative defense of qualified

immunity as to Claim 1.



                                27
     D.   Excessive Force & Failure to Protect (Claims 2, 3, 9)

          1.    Excessive Force Standard

     “[T]he Supreme Court has held that the appropriate standard

for a pretrial detainee’s Fourteenth Amendment excessive force

claim is simply objective reasonableness.”   Miranda-Rivera v.

Toledo-Dávila, 813 F.3d 64, 70 (1st Cir. 2016) (citing Kingsley,

135 S. Ct. at 2473–74 (holding that a pre-trial detainee need

not necessarily prove the officer's intent to harm or punish,

only that from an objective viewpoint, the officer's action was

“not rationally related to a legitimate governmental objective

or that it [was] excessive in relation to that purpose.”)).9

     A court (judge or jury) cannot apply this standard
     mechanically. Rather, objective reasonableness turns
     on the facts and circumstances of each particular
     case. A court must make this determination from the
     perspective of a reasonable officer on the scene,
     including what the officer knew at the time, not with
     the 20/20 vision of hindsight. A court must also
     account for the legitimate interests that stem from
     the government's need to manage the facility in which
     the individual is detained, appropriately deferring to
     policies and practices that in the judgment of jail
     officials are needed to preserve internal order and
     discipline and to maintain institutional security.

     Considerations such as the following may bear on the
     reasonableness or unreasonableness of the force used:
     the relationship between the need for the use of force
     and the amount of force used; the extent of the
     plaintiff’s injury; any effort made by the officer to
     temper or to limit the amount of force; the severity

     9Because Mr. Karmue has brought Claims 2 and 3 against
federal officials, rather than state officials, his due process
claims arise under the Fifth Amendment rather than the
Fourteenth Amendment.

                                28
       of the security problem at issue; the threat
       reasonably perceived by the officer; and whether the
       plaintiff was actively resisting. We do not consider
       this list to be exclusive. We mention these factors
       only to illustrate the types of objective
       circumstances potentially relevant to a determination
       of excessive force.

Kingsley, 135 S. Ct. at 2473 (internal quotation marks,

alterations, and citations omitted).



              2.   Failure to Protect Standard

       “‘An officer who is present at the scene and who fails to

take reasonable steps to protect the victim of another officer’s

use of excessive force can be held liable under section 1983 for

his nonfeasance.’”      Gonsalves v. Rhode Island, No. 17-346 WES,

2017 U.S. Dist. LEXIS 203858, at *6, 2017 WL 6372666, at *2

(D.R.I. Dec. 12, 2017) (quoting Gaudreault v. Munic. of Salem,

923 F.2d 203, 207 n.3 (1st Cir. 1990)).10        An officer cannot be

held liable “for failing to intercede if he has no ‘realistic

opportunity’ to prevent an attack.”      Gaudreault, 923 F.2d at 207

n.3.    However, “‘[a] constitutional duty to intervene may . . .

arise if onlooker officers are instrumental in assisting the

actual attacker to place the victim in a vulnerable position.’”


       1042
         U.S.C. § 1983 provides a cause of action for plaintiffs
alleging that defendants, acting under color of state law,
violated their constitutional rights. Bivens, while not
coextensive with § 1983, is the means by which a plaintiff can
assert that a federal official violated his or her
constitutional rights.

                                   29
Gonsalves, 2017 U.S. Dist. LEXIS 203858, at *6-7, 2017 WL

6372666, at *2 (quoting Martinez v. Colon, 54 F.3d 980, 985 n.4

(1st Cir. 1995)).



         3.   Pre-Discovery Summary Judgment

    The defendants make two arguments in support of their

request for summary judgment as to Claims 2 and 3.   First, they

argue that the video evidence uncontrovertibly demonstrates that

the defendants used an objectively reasonable amount of force in

the courthouse elevator in response to Mr. Karmue’s active

resistance of being handcuffed.    Second, they argue that the

defendants are entitled to qualified immunity on the basis that

irrefutable video evidence shows that the defendants did not

violate a clearly established constitutional right by their acts

and/or omissions in the courthouse elevator on April 23, 2015

with regard to Mr. Karmue.

    The defendants filed this motion “prediscovery.”     At

summary judgment, “the nonmoving party cannot rest on its

pleadings, but must ‘set forth specific facts demonstrating that

there is a genuine issue for trial’ as to the claim that is the

subject of the summary judgment motion.”    Saltzman v. Whisper

Yacht, Ltd., No. CV 19-285MSM,2019 U .S. Dist. LEXIS 218088, at

*15, 2019 WL 6954223, at *5 (D.R.I. Dec. 19, 2019) (quoting

Oliver v. Digital Equip. Corp., 846 F.2d 103, 105 (1st Cir.

                                  30
1988)), R&R adopted, 2020 U.S. Dist. LEXIS 30462, at *1, 2020 WL

872599, at *1 (D.R.I. Feb. 21, 2020).    In general, therefore,

“[i]n light of its requirement of a factually supported record,

summary judgment is unusual as a pre-discovery response to a

pleading; it is usually reserved to a later phase of the case,

after discovery has sharpened the parties’ focus on the facts.”

Id.; see also Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 884

(1990) (“plain language” in Fed. R. Civ. P. 56(c) “mandates the

entry of summary judgment, after adequate time for discovery”).

Here, the defendants rely on authority holding that pre-

discovery summary judgment is appropriate where video evidence

conclusively demonstrates the existence of facts contrary to the

nonmovant’s assertions such that no reasonable jury could find

in the nonmovant’s favor as to those facts.   See, e.g., Scott v.

Harris, 550 U.S. 372, 380 (2007) (“When opposing parties tell

two different stories, one of which is blatantly contradicted by

the record, so that no reasonable jury could believe it, a court

should not adopt that version of the facts for purposes of

ruling on a motion for summary judgment.”); Hunt v. Massi, 773

F.3d 361, 365 n.2 (1st Cir. 2014) (court “‘need not accept [the

plaintiff’s] version of events if it is blatantly contradicted

by the evidence’” (citation omitted)).

    Where a party alleges that an inadequate opportunity
    for discovery prevents it from mounting an opposition,
    Fed. R. Civ. P. 56(d) offers a safeguard against

                               31
    judges swinging the summary judgment axe too hastily.
    Specifically, summary judgment may be deferred or
    denied if “a nonmovant shows by affidavit or
    declaration that, for specified reasons, it cannot
    present facts essential to justify its opposition.’”
    Fed. R. Civ. P. 56(d). Because district courts
    construe motions that invoke the rule generously,
    holding parties to the rule’s spirit rather than its
    letter, the First Circuit requires substantial, not
    perfect, compliance. A litigant who invokes Rule
    56(d) must make an authoritative and timely proffer
    showing: (i) good cause for his inability to have
    discovered or marshalled the necessary facts earlier
    in the proceedings; (ii) a plausible basis for
    believing that additional facts probably exist and can
    be retrieved within a reasonable time; and (iii) an
    explanation of how those facts, if collected, will
    suffice to defeat the pending summary judgment motion.

Nelson v. Formed Fiber Techs., Inc., 856 F. Supp. 2d 235 (D. Me.

2012) (internal quotation marks and citations omitted).

    As detailed above, the plaintiff tells a different version

of the facts than do the defendants as to what occurred during

the courthouse elevator incident underlying Claims 2 and 3.    Mr.

Karmue states that he was not resisting the defendants, but that

he fell to the floor due to being injured, in pain, and unable

to stand up, and that the defendants reacted to his dropping to

the fall by physically assaulting him without provocation.    The

defendants claim here that the video of the interaction between

Mr. Karmue and the defendant deputies in the elevator

irrefutably demonstrates that Mr. Karmue was physically

resisting being handcuffed by the deputies, and in response, the

deputies utilized minimal force to regain control of Mr. Karmue


                               32
and handcuff him.   Accordingly, the defendants contend, the

video blatantly contradicts Mr. Karmue’s version of the facts

and demonstrates conclusively that no reasonable jury could

adopt those facts or find that the defendants acted in an

objectively unreasonable manner.

    Contrary to the defendants’ assertions, the video evidence

of what occurred in the elevator does not irrefutably establish

that Mr. Karmue’s fall was an act of physical resistance or a

voluntary act.   While a jury could agree with the defendants’

characterization of the events on the video, a reasonable jury

could also find that that the video depicts Mr. Karmue falling

to the ground because he was in pain, and not because he was

resisting.   Further, the evidence, taken as a whole, does not

show that no reasonable jury could find in Mr. Karmue’s favor.

Specifically, the evidence, examined in the light most favorable

to Mr. Karmue, shows that Mr. Karmue was subject to substantial

impact with a metal partition in the transport van shortly

before he arrived at the courthouse, that he was limping and

moving as though he were injured or in pain prior to getting

into the elevator, that he was unable to stand in the elevator,

and that at the time Mr. Karmue fell to the elevator floor, and

continuing until after Mr. Karmue was on the ground in Dep.

Moore’s physical control, no deputy had attempted to handcuff

Mr. Karmue, and thus his actions were not made in an effort to

                                33
resist those restraints.   In short, the video is ambiguous as to

what actually occurred in the elevator, and thus, as to whether

the deputies’ actions were objectively reasonable.

    In addition to the courthouse video, the defendants point

to the EMT Report, which, they describe as evidence that Mr.

Karmue was combative in the elevator, and to a report from a

doctor at RWH who was told that the EMTs did not witness an

assault, and medical records from RWH and Memorial that do not

indicate that Mr. Karmue suffered from serious injuries.

Assuming, without deciding, that the defendants could properly

introduce such evidence at trial, neither the video nor any

other evidence the defendants have submitted conclusively

refutes Mr. Karmue’s version of events in a manner that renders

pre-discovery summary judgment appropriate.   The medical records

provided, like the video, are at least in part subject to

different interpretations of events and do not blatantly

contradict Mr. Karmue’s version of events.

    Further, Mr. Karmue has indicated that there are additional

medical records, from Wyatt and FMC Devens, concerning his

injuries that are relevant to his excessive force claims.     Also,

as Mr. Karmue has not yet had an opportunity for discovery, he

has not been able to depose the defendants, obtain statements or

affidavits from witnesses, or obtain expert evidence that would

support his claims, and nothing presented by the defendants

                                34
indicate that he would be unable to obtain any evidence to

support his claims from those sources.    Finally, Mr. Karmue

points to certain video feed that the defendants did not submit

with the summary judgment record, indicating that video from

that feed is available and shows facts relevant to his excessive

force and failure to protect arguments.    The court finds that

Mr. Karmue has met his burden at this stage of the proceedings,

to demonstrate that the opportunity for additional discovery

would likely reveal facts that would support his version of the

disputed facts as to the claims against the federal defendants.

    Therefore, the facts Mr. Karmue asserted in the second

amended complaint are sufficient to assert Fifth Amendment

excessive force and failure to protect claims against the

defendant USMS deputies for their alleged conduct in the

courthouse elevator on April 23, 2015.    The court also finds

that the evidence provided by the defendants in support of their

summary judgment motion is insufficient to demonstrate that

there is no genuine dispute of material fact as to whether the

deputies’ acts and omissions in the elevator were a reasonable

response to Mr. Karmue’s active resistance to being handcuffed.

Therefore, as to the first prong of the qualified immunity test,

the court finds that the facts, taken in the light most

favorable to Mr. Karmue, “make[] out a violation of a protected



                               35
right,” id., and do not entitle the defendants to qualified

immunity.   See Miranda-Rivera, 813 F.3d at 72.

    The court next considers “whether the right at issue was

clearly established at the time of defendant’s alleged

misconduct.”   Id.   The right at issue in this case, as the court

credits Mr. Karmue’s allegations, is the right not to be

subjected to the force Mr. Karmue describes – being held down,

choked, assaulted, and threatened and/or harmed with a Taser,

for falling to the floor because he was unable to walk.    There

can be no serious question that a reasonable officer, faced with

an inmate who was unable to support his own weight due to pain,

would have known at the time of the events alleged, that

striking, choking and otherwise assaulting an injured, shackled

inmate who was not attempting to resist handcuffing – a factual

scenario not excluded by the summary judgment record here -- or

failing to intervene in the use of such force, would violate Mr.

Karmue’s Fifth Amendment rights not to be subjected to excessive

force and to be protected from harm.

    Accordingly, the defendants have not demonstrated, on the

record before the court, that they are entitled to qualified

immunity as to the excessive force and failure to protect claims

(Claims 2 and 3).    Further, for the same reasons set forth here,

the defendants have not demonstrated that they are entitled to



                                 36
relief on Claim 9, plaintiff’s FTCA claim, to the extent that

claim arises out of the conduct underlying Claims 2 and 3.

    The court finds that there is a genuine dispute of material

fact as to whether Deps. Moore and DaSilva inflicted excessive

force on Mr. Karmue, and that there is a genuine dispute of

material fact as to whether the noninterference in the use of

force by Dep. Carvalho was reasonable.   The court further finds

that the defendants are not entitled to qualified immunity on

the record before the court at this stage of the proceedings.

Accordingly, the defendants’ motion for summary judgment as to

Claims 2 and 3, and to Claim 9 to the extent that claim arises

out of the facts underlying Claims 2 and 3 is denied, without

prejudice to the defendants’ ability to reassert any appropriate

argument in a summary judgment motion filed on a more complete

record, after the parties have had an adequate opportunity to

conduct discovery.



    E.   Denial of Medical Care (Claims 4 and 9)

         1.   Denial of Medical Care Standard

    A federal pretrial detainee’s Fifth Amendment due process

rights are violated when a prison official denies or delays the

provision of adequate medical care for an inmate’s serious

medical needs, and does so with deliberate indifference to those

needs, resulting in “the unnecessary and wanton infliction of

                               37
pain.”   Wilson v. Seiter, 501 U.S. 294, 197 (1991); see also

Perry v. Roy, 782 F.3d 73, 78-79 (1st Cir. 2015).    However,

“‘liability for negligently inflicted harm is categorically

beneath the threshold of constitutional due process.’”

Kingsley, 135 S. Ct. at 2472 (citation omitted).

    [S]ubstantive due process requires the government to
    provide medical care to persons who are injured while
    being apprehended by the police. The boundaries of
    this duty have not been plotted exactly; however, it
    is clear that they extend at least as far as the
    protection that the Eighth Amendment gives to a
    convicted prisoner. Government officials violate the
    Eighth Amendment if they display deliberate
    indifference to a prisoner’s serious medical needs.

Miranda-Rivera, 813 F.3d at 74 (internal quotation marks and

citations omitted).   “A serious medical need is one that has

been diagnosed by a physician as mandating treatment, or one

that is so obvious that even a lay person would easily recognize

the necessity for a doctor’s attention.”     Id. (citations and

quotation marks omitted).   A pretrial detainee alleging that

defendants violated his Fifth Amendment right to medical care

for serious medical needs must also plead facts to demonstrate

that the defendants acted with deliberate indifference in that

the defendants were “aware of facts from which the inference

could be drawn that a substantial risk of serious harm exists,”

and actually drew the inference.     Farmer, 511 U.S. at 837.     A

factfinder can conclude that a government official was aware of

a substantial risk of serious harm based on the fact that the

                                38
risk was obvious.    Id. at 842.   However, there is no deliberate

indifference if the defendant official responds reasonably to

the risk.   Id. at 844–45; see also Coscia, 659 F.3d at 39

(deliberate indifference can consist of “a conscious failure to

provide medical services where they would be reasonably

appropriate”).



            2.   Pre-Discovery Summary Judgment

      The defendants assert that irrefutable evidence submitted

with their summary judgment motion shows that the deputies did

not deny Mr. Karmue medical care, or delay Mr. Karmue’s receipt

thereof, because they obtained medical care for him by calling

the EMTs immediately after he was injured and complained of

pain, and because Mr. Karmue was taken to RWH for medical care.

Further, the defendants assert, Mr. Karmue did not have any

serious medical needs to which the defendants could be

deliberately indifferent.11


      11Defendants
                 point to the following evidence submitted in
support of their summary judgment motion:

  •   The EMTs stated that while Mr. Karmue complained of knee
      pain, Mr. Karmue had “no visible swelling thru clothing,”
      that he “was able to bend and straighten legs,” “insisted
      on ambulating, and stated he was able to walk.” EMT Report
      (Doc. No. 113-6, at 10);

  •   The RWH diagnosed Mr. Karmue with knee pain and a
      contusion. RWH ER Notes (Doc. No. 113-6, at 13-14);


                                   39
      Mr. Karmue, in his sworn statement, states that from the

time he collided with the steel partition in the transport van,

and lasting all of April 23 and 24, 2015, he experienced severe

pain.   His reports of pain were recorded by the EMTs, Dr.

Bonitati at RWH, and the medical staff at Memorial Hospital.

See EMT Report (Doc. No. 113-6, at 9-10); RWH ER Notes (Doc. No.

113-6, at 12, 14); Memorial ED Chart (Doc. No. 113-6, at 17).

Mr. Karmue further states that while the EMTs were called within

a few minutes of Mr. Karmue’s arrival at the courthouse, that

the defendants denied him care and treatment by the EMTS by

instructing the EMTs that they could not touch, examine, or

treat Mr. Karmue, and that Mr. Karmue was faking his injuries.

Mr. Karmue also claims that Deps. DaSilva and Carvalho similarly

interfered with his care at RWH by telling the medical staff

there that Mr. Karmue was faking his injuries.

      The facts underlying Mr. Karmue’s inadequate medical care

clams, asserted under the Fifth Amendment (Claim 4) and the FTCA

(Claim 9, in part), stated in the light most favorable to Mr.

Karmue, demonstrate that he had a serious medical need in that

he experienced extreme pain.   Mr. Karmue states that he was


  •   Mr. Karmue’s Memorial Hospital’s Emergency Room chart for
      April 24, 2015 stated that Mr. Karmue was “without
      contusions on face or body,” had “no recent change in
      vision,” “no skin rash or bruising” and “no signs of
      trauma.” Memorial Chart (Doc. No. 113-6, at 17).


                                40
injured by Dep. Moore’s abrupt stop of the transport van, and

that he experienced extreme pain and immediately sought medical

care, and that he so advised Deps. Moore and DaSilva.   The

defendants do not -- and nor could they -- prove that Mr. Karmue

was not in pain.   “Severe pain ‘can be a sufficiently serious

medical need,’” to state a constitutional claim for inadequate

medical care.   Vick v. U.S. Marshals Serv. Deputies Brent Moore

et al., No. 19-cv-267-SJM-AKJ, 2019 WL 7568227, at *6 (D.R.I.

Oct. 11, 2019), R&R approved, 2020 WL 161023, at *1 (D.R.I. Jan.

13, 2020).   While it is not visible, Mr. Karmue’s assertion that

he repeatedly expressed that he was in pain, is sufficient to

allege that he had a serious medical need that was known to the

defendant deputies.   The evidence before the court further

demonstrates that the deputies were aware of Mr. Karmue’s pain

because they were aware that he had hit the partition in the

transport van when they stopped short, they were able to see him

visibly limping and moving slowly.   Finally, while there is no

dispute that the EMTs were called, and that Mr. Karmue was taken

to the RWH Emergency Room, Mr. Karmue states that the defendants

sufficiently interfered with his receipt of medical care that he

received an inadequate examination for his injuries and did not

receive any treatment from the medical providers he saw.

    Moreover, as noted above, discovery has not occurred in

this case, and there are many medical records potentially

                                41
relevant to Mr. Karmue’s medical care claims that are not in the

summary judgment record.     Mr. Karmue has stated that he intends

to rely on those records to counter the defendants’ assertions.

Further, the records submitted by the defendants with their

summary judgment motion, in addition to not being complete, are

themselves insufficient to preclude the possibility that no

reasonable jury could find in the plaintiff’s favor as to his

medical care claims.

    The court finds, therefore, that on the present record, the

defendants have not met their burden to demonstrate that no

reasonable jury could find in Mr. Karmue’s favor as to whether

Mr. Karmue had a serious medical need, whether the defendant

deputies were deliberately indifferent to that need, and whether

he was denied adequate medical care for any serious medical

needs he had.   Additionally, the defendants have not met their

burden to demonstrate that Mr. Karmue cannot establish that his

clearly established Fifth Amendment right to adequate medical

care was denied, and are thus not entitled to summary judgment

at this stage of the case.     Accordingly, the defendants’ motion

for summary judgment is denied as to Claim 4, and as to Claim 9,

to the extent it arises from the events underlying Claim 4,

without prejudice to their ability to reassert any appropriate

argument at a later stage of the case after the parties have had

an adequate opportunity to engage in discovery.

                                  42
            2.   Public Health Service Immunity (Claim 10)

    Mr. Karmue asserts that Dr. Dhanji and PT Quinn, acting

with deliberate indifference, failed to provide him with

constitutionally adequate medical care for his serious medical

conditions in violation of his Eighth Amendment rights.      The

defendants argue that, as to Claim 10, defendants Dr. Dhanji and

PT Quinn were medical treatment providers employed by the United

States Public Health Service (“PHS”) at the time they treated

Mr. Karmue at FMC Devens while he was incarcerated at that

facility.

    Under § 233(a), PHS employees acting within the scope of

their employment “are not personally subject to Bivens actions

for harms arising out of such conduct.”    Hui v. Castaneda, 559

U.S. 799, 802 (2010).    The FTCA provides the only remedy

available to a plaintiff alleging harm by a PHS employee acting

within the scope of his or her employment.    Id.   Here, the

defendants have submitted Dr. Dhanji’s and PT Quinn’s sworn

statements that they were, at the time of the events underlying

Mr. Karmue’s claims, commissioned officers employed by the PHS

to provide medical services to federal prisoners at FMC Devens,

and that their actions with regard to Mr. Karmue were taken

within the scope of their employment.     Decl. of Al-Karim Dhanji,



                                 43
M.D., Mar. 19, 2019 (Doc. No. 113-9, at 1); Decl. of Kerry

Quinn, Mar. 22, 2019 (Doc. No. 113-10, at 1).

      Mr. Karmue has not offered any evidence to contradict Dr.

Dhanji’s and PT Quinn’s statements that they were PHS employees

and has not indicated that any discovery he could seek would

assist him in doing so.   Accordingly, the defendants’ motion, to

the extent it seeks summary judgment as to Claim 10, is granted,

and those defendants are dismissed from this action.



II.   Rule 12(b)(1) Motion to Dismiss

      A.   Rule 12(b)(1) Standard

      “[T]he party invoking the jurisdiction of a federal court

carries the burden of proving its existence.”     Jonson v. FDIC,

877 F.3d 52, 56 (1st Cir. 2017) (internal quotation marks and

citation omitted).   When ruling on a motion to dismiss for lack

of subject-matter jurisdiction, see Fed. R. Civ. P. 12(b)(1),

the court must “construe the [c]omplaint liberally and treat all

well-pleaded facts as true, according the plaintiff the benefit

of all reasonable inferences.”      Hajdusek v. United States, 895

F.3d 146, 148 (1st Cir. 2018) (internal quotation marks and

citation omitted).   When dismissal is sought under Rule 12(b)(1)

based solely on the facts alleged in the complaint, dismissal

“is appropriate only when the facts [alleged] in the plaintiff’s

complaint, taken at face value, fail to bring the case within

                                 44
the court’s subject-matter jurisdiction.”    Gordo-González v.

United States, 873 F.3d 32, 35 (1st Cir. 2017).     That said, when

the United States challenges a claim under the FTCA with a Rule

12(b)(1) motion, the claim can survive “only if it [alleges]

sufficient facts to demonstrate that the FTCA applies to the

claim[ ] asserted and that none of the FTCA’s manifold

exceptions is apposite.”    Gordo-González, 873 F.3d at 36

(emphasis added).    The court may also consider extrinsic

evidence, such as exhibits and affidavits, without converting a

Rule 12(b)(1) motion to dismiss into one for summary judgment.

See Carroll v. United States, 661 F.3d 87, 94 (1st Cir. 2011)

(in evaluating motion to dismiss under Rule 12(b)(1), court

“construe[s] plaintiffs’ complaint liberally and ordinarily ‘may

consider whatever evidence has been submitted’” (citation

omitted)).



    B.      Transport Without a Seatbelt

            1.   Discretionary Function Exception

    The United States moves to dismiss Mr. Karmue’s FTCA claim

(Claim 9) as it pertains to the conduct of the USMS defendants

underlying Claim 1, in which Mr. Karmue alleges that Deps. Moore

and DaSilva transported Mr. Karmue to court without securing his

seatbelt.    The defendants assert that Mr. Karmue’s claims are

based upon the USMS deputies’ performance of a discretionary

                                 45
function, and district courts lack subject matter jurisdiction

over such claims under the FTCA’s discretionary function

exception.   The FTCA is “a limited waiver of sovereign

immunity.”   Hajdusek, 895 F.3d at 149.   It provides that

    the district courts . . . have exclusive jurisdiction
    of civil actions on claims against the United States,
    for money damages . . . for loss of property, or
    personal injury or death caused by the negligent or
    wrongful act or omission of any employee of the
    Government while acting within the scope of his office
    or employment, under circumstances where the United
    States, if a private person, would be liable to the
    claimant in accordance with the law of the place where
    the act or omission occurred.

28 U.S.C. § 1346(b)(1).    As a waiver of sovereign immunity,

“‘[t]he FTCA must be ‘construed strictly in favor of the federal

government.’”    Evans v. United States, 876 F.3d 375, 380 (1st

Cir. 2017) (citation omitted).

    In addition, the FTCA’s waiver of sovereign immunity
    is narrowed by exceptions. One such exception,
    commonly called the discretionary function exception,
    bars liability for claims “based upon the exercise or
    performance or the failure to exercise or perform a
    discretionary function or duty on the part of a
    federal agency or an employee of the Government,
    whether or not the discretion involved be abused.”

Id. (quoting 28 U.S.C. § 2680(a)).    “In evaluating a claim under

the FTCA, a court must . . . determine whether the claim is

based on a discretionary function as contemplated by section

2680; if so, the case must be dismissed for want of

jurisdiction.”   Hadjusek, 895 F.3d at 149.




                                 46
    The court utilizes a two-step process for conducting the

discretionary-function analysis:

    First, [the court] must identify the conduct that
    allegedly caused the harm. Second, [the court] must
    ask whether this conduct is of the nature and quality
    that Congress, in crafting the discretionary function
    exception, sought to shelter from tort liability. The
    latter analysis encompasses two questions: Is the
    conduct itself discretionary? If so, is the
    discretion susceptible to policy-related judgments?
    The word “susceptible” is critical here; [the court]
    do[es] not ask whether the alleged federal tortfeasor
    was in fact motivated by a policy concern, but only
    whether the decision in question was of the type that
    policy analysis could inform. “The focus of the
    inquiry is not on the agent’s subjective intent in
    exercising the discretion conferred by statute or
    regulation, but on the nature of the actions taken and
    on whether they are susceptible to policy analysis.”

Id. (quoting United States v. Gaubert, 499 U.S. 315, 325 (1991))

(other citations and internal quotation marks omitted); see also

Gordo-González, 873 F.3d at 36 (“[S]ection 2680(a) will strip a

court of jurisdiction only if the challenged conduct is both

discretionary and policy-driven.”).   “[T]he burden [is] on the

plaintiff to show that discretionary conduct was not policy-

driven, and, hence, falls outside the [discretionary function]

exception.”   Carroll, 661 F.3d at 100 n.15.



    2.   Reckless Driving

    Here, Mr. Karmue claims that he was injured because Dep.

Moore was operating the transport van in a negligent or reckless

manner while Mr. Karmue was handcuffed and unseatbelted in the

                                47
prisoner compartment of the van.    It seems apparent that

negligent or reckless driving is not policy-related and would

not be covered by the discretionary function exception.      Cf.

Estabrook v. United States, No. 16-CV-11772-ADB, 2018 U.S. Dist.

LEXIS 210819, at *10, 2018 WL 6592092, at *4 (D. Mass. Dec. 13,

2018) (“‘If one of the [federal] officials involved in this case

drove an automobile on a mission connected with his official

duties and negligently collided with another car, the exception

would not apply,’ because the discretion required by driving

would not have been ‘grounded in regulatory policy.’”   (quoting

Gaubert, 499 U.S. at 325 n.7)); see also, e.g., Dobrowski v.

United States, No. 2:11-cv-02835 JAM-CKD, 2013 U.S. Dist. LEXIS

160382, at *8, 2013 WL 5954901, at *3 (E.D. Cal. Nov. 7, 2013)

(denying motion to dismiss, on discretionary-function grounds,

FTCA negligence claim based upon improper “selection of a gear

before stepping on the gas [while driving a USMS van] and

backing up without care”); Vinzant v. United States, No. 2:06-

CV-10561, 2010 U.S. Dist. LEXIS 143672, at *3, *16, 2010 WL

1857277, at *1, *6 (E.D. La. May 7, 2010), aff’d 458 F. App’x

329, 329 (5th Cir. 2012) (ruling that plaintiff stated viable

FTCA negligence claim by alleging that he was injured when

marshals driving prisoner transport van “were speeding and

carelessly weaving through traffic, despite the dangerous

weather conditions”).

                               48
    The discretionary function exception, therefore, does not

bar negligence claims asserted under the FTCA where, as here,

the plaintiff asserts that he was injured both by the failure of

the defendants to secure him with a seatbelt and by the

pertinent federal employee’s negligent or reckless driving.

Accordingly, to the extent the defendants seek dismissal of Mr.

Karmue’s Claim 9, to the extent it relies on the conduct

underlying Claim 1, the motion is denied.



    C.   FTCA Exhaustion

    The defendants assert that Mr. Karmue’s Claim 11, asserted

under the FTCA, which arises out of the allegedly negligent and

inadequate medical care Dr. Dhanji and PT Quinn provided to Mr.

Karmue at FMC Devens, must be dismissed because Mr. Karmue has

failed to exhaust his administrative remedies with regard to

those claims.   The United States’s limited waiver of sovereign

immunity under the FTCA only applies to those claims that were

properly presented to the appropriate agency for an

administrative remedy.     See 28 U.S.C. § 2675(a).   The First

Circuit has held that the exhaustion requirement for an FTCA

claim is jurisdictional.    “The [FTCA] also contains an

exhaustion requirement, which has been viewed as a ‘non-waivable

jurisdictional requirement’ limiting the suit to claims fairly



                                  49
made to the agency.’”   Acosta v. U.S. Marshals Serv., 445 F.3d

509, 513 (1st Cir. 2006) (citation omitted).

    The defendants have submitted evidence with their motion

demonstrating that Mr. Karmue has filed two administrative

claims with the USMS concerning the allegedly tortious conduct

of the defendant USMS deputies on April 23, 2015, but that he

has not filed any administrative claim with the BOP, the agency

with which Mr. Karmue would have had to file administrative

claims concerning his medical care at FMC Devens.   See Decl. of

Cheryl Magnusson, Mar. 18, 2019 (“Magnusson Decl.”) (Doc. No.

113-7, at 1).   In his administrative tort claims with the USMS,

Mr. Karmue’s only reference to medical care at FMC Devens is as

follows:

    [T]he full extent of the damage, which resulted from
    the accident and subsequent assault by the U.S.
    Marshals [on April 23, 2015], has yet to be fully
    diagnosed, as staff at [FMC] Devens seem unwilling to
    fully explore any pain, suffering or problems I have
    as result of the aforementioned incidents.

Admin Tort Claim Form 95, Sept. 27, 2016, Ex. 19, Defs.’ SOUF

(Doc. No. 113-6, at 26).   This statement, which is filed with

the wrong agency, and which does not name Dr. Dhanji or PT

Quinn, and does not refer with specificity to any act or

omission constituting negligence, is insufficient to exhaust his

FTCA claim arising out of his medical care at FMC Devens.




                                50
    Mr. Karmue did file an Inmate Request to Staff form

directed to the Health Services Administrator at FMC Devens in

which he complained specifically that Dr. Dhanji refused to

conduct a complete examination of Mr. Karmue, refused Mr. Karmue

treatment for pain, called Mr. Karmue a liar, and didn’t mention

PT Quinn.    That document does not suffice to exhaust his claims

with the BOP as required by § 2675(a).

    Mr. Karmue has not properly exhausted his administrative

claim with the BOP, concerning his medical care at FMC Devens,

before asserting his FTCA claim (Claim 11) here.    Accordingly,

the defendants’ motion, to the extent it seeks to dismiss that

claim for lack of subject matter jurisdiction, is granted.



                             Conclusion

    For the foregoing reasons, the court GRANTS IN PART and

DENIES IN PART the federal defendants’ motion for partial

summary judgment and to dismiss (doc. no. 112), as follows:

    1.      The federal defendants’ motion for partial summary

judgment and dismissal (doc. no. 112) is DENIED as to Claims 1-4

and 9, without prejudice to the defendants’ ability to assert an

appropriate claim in a summary judgment motion filed at a later

stage in this case after the parties have had the opportunity to

conduct discovery;



                                 51
      2.   The federal defendants’ motion for partial summary

judgment and to dismiss (doc. no. 12) is GRANTED as to Claims 10

and 11.

      3.   Dr. Al-Karim Dhanji and Physical Therapist Kerry Quinn

are dismissed from this action.

      SO ORDERED.




                                  __________________________
                                  Landya B. McCafferty
                                  United States District Judge
                                  Sitting by Designation

March 18, 2020

cc:   Kormahyah Karmue, pro se
      Bethany N. Wong, Esq.
      Matthew C. Reeber, Esq.
      Patrick J. McBurney, Esq.
      Michael G. Sarli, Esq.
      Per C. Vaage, Esq.




                                  52
